DETAILED REISSUE ACTION
This is a broadening reissue application of US Patent 10,206,945, which issued from Application 14/263387. It is noted that the instant application is a continuation of Reissue Application 16/856621, which is also a reissue application of US Patent 10,206,945, and is copending.
Since this reissue application has an effective filing date of 26 April 2013, which is on or after 16 March 2013, this reissue examination is taking place under the AIA  first inventor to file provisions; since this reissue application has an actual filing date of 11 February 2021, which is on or after 16 September 2012, all references to 35 USC §251 and 37 CFR §§1.172, 1.175, and 3.73 are to the current provisions.

Any reference cited/applied in this reissue application will be listed on a PTO-892 form attached to this action. Additionally, applicant is reminded that a listing of the information cited or ‘of record’ in the parent application need not be resubmitted in this application unless applicant desires the information to be printed on a patent issuing from this reissue application, but should applicants wish to ensure that all of the references which were cited in the original patent are considered and cited in the reissue application, an information disclosure statement (IDS) in compliance with 37 CFR §§1.97 and 1.98 should be filed in the reissue application. See also MPEP §609.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR §1.173(a)-(g), and specifically, must be relative to the patent being reissued. See MPEP §1453. All future amendments to the claims as well as the specification that do not comply with 37 CFR §1.173 may result in the issuance of a non-compliant letter prior to final rejection or an after final response, where applicant would be informed that the amendment will not be entered due to informalities by way of an Advisory Action.

Specification
The amendment to the specification, filed on 11 February 2021, regarding the previously filed reissue application for US Patent 10,206,945, is acknowledged. A similar amendment should be made in copending Reissue Application 16/856621. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 USC §112(b):
(b) CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 43, 46, 48, and 57 are rejected under 35 USC §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
MPEP §2173.05(d) recites:
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.

Regarding claims 43, 46, 48 and 57, it is unclear if the terms after the phrases “such as” (claims 43 and 57) or “suitably” (claims 46 and 48) are intended to limit the claims, and therefore there is confusion as to the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F3d 1428, 46 USPQ2d 1226 (Fed Cir 1998); In re Goodman, 11 F3d 1046, 29 USPQ2d 2010 (Fed Cir 1993); In re Longi, 759 F2d 887, 225 USPQ 645 (Fed Cir 1985); In re Van Ornum, 686 F2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR §1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR §1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-30, 33, and 42-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22, and 23 of copending Reissue Application 16/856621 (the reference application).
MPEP 1451 II recites in part:
Where the parent reissue application issues before the examination of the continuation reissue application, the claims of the continuation reissue application should be carefully reviewed for double patenting over the claims of the parent reissue application. Where the parent and the continuation reissue applications are examined together, a provisional double patenting rejection should be made in both cases as to any overlapping claims. See MPEP §804 - §804.04 as to double patenting rejections. Any terminal disclaimer filed to obviate a nonstatutory double patenting rejection ensures common ownership in accordance with 37 CFR 1.321(c)(3) or common enforcement in accordance with 37 CFR 1.321(d)(3) of the reissue patents during enforcement actions in the remainder of the unexpired term of the original patent.

Although the claims at issue are not identical, they are not patentably distinct from each other because, reference application claim 1 claims a compound comprising:
(i) a heparin-poly(ethylene glycol) methacrylate monomer having a single heparin, which reads on the anti-thrombogenic monomer (a) of the instant claim;
(ii) methoxy(polyethylene glycol) methacrylate monomer, which reads on the comonomer (b)(i) of the instant claims; and
(iii) butyl methacrylate monomer and/or methacrylic acid monomer and/or benzoylphenyl methacrylate monomer, which reads on the comonomers (b)(ii) and (b)(iii) when butyl methacrylate and either or both of methacrylic acid or benzoylphenyl methacrylate is used.
Regarding the instantly examined claim limitation (c) “wherein said polymer does not comprise an antimicrobial agent covalently bound to the polymer”, since reference application claim 1 is silent as to the presence of an antimicrobial agent, even though the claim uses the open-ended language “comprising”, the microbial agent is absent.
Thus, the reference application claims meet the instant claims in an anticipatory manner.
The reference application claims correspond to the instantly examined claims as follows:
Instant Claim
Copending Claim(s)
Instant Claim
Copending Claim(s)
28
1
44
20
29
1
45
14
30
1
46
20
33
11
47
14
42
14
48
20
43
20




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Allowable Subject Matter
Claims 31, 32, 34-41, 49-56, and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-58, while rejected and objected to as detailed above, are free of the prior art.
US Patent Application Publications 20050256509 (SAKAI) and 20110124772 (WANG) are the closest prior art made of record. Neither SAKAI nor WANG disclose or fairly suggest the tetra-polymers of independent claim 1 and its dependent claims.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR §1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which US Patent 10,206,945 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR §1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E Vincent/
Patent Reexamination Specialist, CRU 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991